DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to the Final Office Action dated April 26, 2021. 

Claims 1-4, 6-12, 14-18 and 20-23 are now allowed.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claims 1-4, 6-12, 14-18 and 20-23 are eligible under Step 2A-Prong Two 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. Claim 1 as a whole implements certain methods of organizing human activity (e.g. commercial interactions involving marketing, sales activities or behaviors) in a specific manner that sufficiently limits the abstract idea to the practical application. This is attributed to the used of machine learning to train a model using penalty terms by means of regularization to reduce overfitting and underfitting of the trained model. Furthermore, implementing the trained model to determine and select significant attributes on the achievement of the metrics to generate segment valuations. Thus claims 1 is eligible.  Claims 12 and 17 are eligible for similar reasons as claim 1. Claims 2-4, 6-11, 14-16, 18 and 20-23 are eligible because they depend on eligible claims 1, 12 and 17.

Reasons Claims are Patentably Distinguishable from the Prior Art
Examiner analyzed claims 1-4, 6-12, 14-18 and 20-23 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Claims 1-4, 6-12, 14-18 and 20-23 are allowed.

Markey teaches using historical and real-time data associated with digital media and its use to adjust the pricing and delivery of advertising media among a plurality of available advertising channels (see par. 0005). In particular, Markey discloses training algorithms using data sets to measure predictiveness (see par. 0098). Duncan teaches selecting optimal or superior forecasting models for time series data from a group of related forecasting models (col. 2, ln. 40-44). In particular, Duncan discloses using regularization parameters to introduce additional information into a model for preventing or reducing over-fitting (col. 2, ln. 57-67), however prior art Anderson, Rane, and Carr neither singularly or in combination teaches: 
Claim 1 (similarly claims 12 and 17) 

“… train a model using machine learning based on the user interaction data to model achievement of the metric by the user population, the model training module employing a penalty term using regularization to reduce overfitting and underfitting of the model to the user interaction data as part of balancing accuracy and complexity of the model, respectively …”

	Thompson (US 20110191141 A1) teaches computational methods for conducting consumer research. The invention relates particularly to computational methods for conducting consumer research by analyzing consumer survey data using Bayesian statistics (see par. 0001). Specifically, Thompson discloses when sufficient data exist, using the negative-log-likelihood distributions from a learning dataset and a held-out 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 










Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
	
Hunt et al. (US 20080288889 A1) – Collaborative feature learning using social media data. For example, a machine learning system may identify social media data that includes user behavioral data, which indicates user interactions with content item. Using the identified social user behavioral data, the machine learning system may determine latent representations from the content items. The machine learning system may train a machine-learning model based on the latent representations. Further, the machine learning system may extract features of the content item from the trained machine-learning model. 

Hohwald et al. (US 10949770 B2) – Providing a training set to a supervised machine learned ranking algorithm. The training set includes an identification of the search query, a copy of the training media file, and a first indicator that the training media file is a synthetic negative example for the search query. The method further includes providing, to the algorithm, the search query and the collection, and receiving, from the algorithm, a ranking of the collection.

Wong et al. (Intelligent Data Mining and Personalisation for Customer Relationship Management) – This paper presents a case model and investigates the use of computational intelligent techniques for CRM. These techniques allow the complex functions of relating customer behaviour to internal business processes to be learned more easily and the industry expertise and experience from business managers to be integrated into the modelling framework directly. Hence, they can be used in the CRM framework to enhance the creation of targeted strategies for specific customer bases.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624